Title: To James Madison from the Kentucky Legislature, ca. 18 December 1812 (Abstract)
From: Kentucky Legislature
To: Madison, James


Ca. 18 December 1812. “The Legislature of Kentucky fully impressed with the importance of Unanimity amongst the several States Composing the Union, On the Subject of the War we are engaged in with Great Brittain, believing that at no time, since the revolution, which established our Glorious independence, has there been a Crisis so eventful as the Present, deem it Proper to declare to their Sister States to the General Government, to our Enemies, and to the World, their Own sentiments, and those of the State they represent. Wherefore; Resolved, that we are firmly convinced that the Government of the United States has been forced into the Present War with Great Brittain by a long Series of unprovoked injuries and injustice, by a pertinacious adherence to Claims which no independent Nation ought to Submit to, And in our Opinion the Government of these States would have manifested a Culpable neglect of the dearest rights of the People, and have abandoned the high trust committed to its charge, if the Power of the nation had not have been called into resistance by War. 2. Resolved, that the State of Kentucky is prepare⟨d⟩ to contribute whatever of her strength, shall be required for the vigorous and effectual Prosecution of this war, to the Attainment of an honorable peace, founded upon the recognition of our rights and indemnity for past injuries.

“3. Resolved, that our confidence in the General Government is unshaken, And we view with abhorrence the attempts of some who call themselves Americans to weaken the confidence of the People in the Constitutional Authorities, and inspire our enemies with the hopes of disunion.”
Resolve to send copies of these resolutions to the president and the Kentucky delegation in Congress.
